         Case 1:20-cv-03106-TJK Document 19 Filed 02/08/21 Page 1 of 17




JEAN E. WILLIAMS
Acting Assistant Attorney General
Jessica M. Held
United States Department of Justice
Environment & Natural Resources Division
Natural Resources Section
P.O. Box 7611
Washington, D.C. 20044-7611
Tel: (202) 305-0575
Fax: (202) 305-0506
E-mail: Jessica.Held@usdoj.gov
Attorneys for Defendants

                              IN THE UNITED STATES COURT
                             FOR THE DISTRICT OF COLUMBIA


GREATER APPALACHIAN LLAMA AND                     )
ALPACA ASSOCIATION et al.,                        )
                                                  )
                                                  )
               Plaintiffs,                        )    No. 1:20-cv-3106-TJK
                                                  )
       v.                                         )
                                                  )
AURELIA SKIPWITH et al.,                          )
                                                  )
               Defendants.                        )
____________________________________)


                                            ANSWER

       Pursuant to Rules 7(a), 8(b), 12 and 15(a)(3), of the Federal Rules of Civil Procedure,

Defendants answer the allegations in the numbered paragraphs of Plaintiffs’ Complaint (ECF

No. 1) (“Complaint”) as follows:

       1.      Defendants admit the allegations in Paragraph 1.

       2.      Defendants admit the allegations in the first sentence of Paragraph 2. The

allegations in the second sentence of Paragraph 2 constitute Plaintiffs’ characterization of their
         Case 1:20-cv-03106-TJK Document 19 Filed 02/08/21 Page 2 of 17




case to which no response is required. To the extent a response is required, the Defendants deny

the allegations.

       3.      Defendants admit the allegations in Paragraph 3.

       4.      The allegations in Paragraph 4 constitute Plaintiffs’ characterization of their case

and legal conclusions to which no response is required. To the extent a response is required, the

Defendants deny the allegations.

       5.      The allegations in Paragraph 5 constitute Plaintiffs’ characterization of their case

and legal conclusions to which no response is required. To the extent a response is required, the

Defendants deny the allegations. Defendants deny any violation of law.

       6.      The allegations in Paragraph 6 constitute Plaintiffs’ characterization of their case

to which no response is required. To the extent a response is required, the Defendants deny the

allegations.

       7.      The allegations in Paragraph 7 constitute Plaintiffs’ characterization of their case

to which no response is required. To the extent a response is required, the Defendants deny the

allegations.

       8.      The allegations in Paragraph 8 constitute Plaintiffs’ characterization of their case

to which no response is required. To the extent a response is required, the Defendants deny the

allegations.

       9.      Defendants lack knowledge or information sufficient to form a belief as to the

truth of the factual allegations contained in Paragraph 9, and on that basis deny the

allegations.

       10.     The Defendants lack knowledge or information sufficient to form a belief as

to the truth of the factual allegations contained in the first, second, and fourth sentences of

                                                 -2-
         Case 1:20-cv-03106-TJK Document 19 Filed 02/08/21 Page 3 of 17




Paragraph 10, and on that basis deny the allegations. Defendants admit the allegations in the

third sentence of Paragraph 10.

       11.     The allegations in Paragraph 11 are Plaintiffs’ characterization of the nature

of their claims and contains conclusions of law to which no response is required. To the

extent a response is required, the Defendants deny the allegations.

       12.     Defendants lack knowledge or information sufficient to form a belief as to the

truth of the factual allegations contained in Paragraph 12, and on that basis deny the

allegations.

       13.     Defendants lack knowledge or information sufficient to form a belief as to the

truth of the factual allegations contained in Paragraph 13, and on that basis deny the

allegations.

       14.     Defendants lack knowledge or information sufficient to form a belief as to the

truth of the factual allegations contained in Paragraph 14, and on that basis deny the

allegations.

       15.     Defendants lack knowledge or information sufficient to form a belief as to the

truth of the factual allegations contained in Paragraph 15, and on that basis deny the

allegations.

       16.     Defendants admit the allegations in the allegations in the first two sentences

of Paragraph 16. The third sentence of Paragraph 16 constitutes a legal conclusion to which

no response is required. To the extent a response is required, Defendants deny the

allegations.

       17.     Defendants admit the allegations in Paragraph 17.

       18.     Defendants admit the allegations in Paragraph 18.

                                                -3-
         Case 1:20-cv-03106-TJK Document 19 Filed 02/08/21 Page 4 of 17




       19.     Defendants admit the allegations in Paragraph 19.

       20.     Defendants admit the allegations in Paragraph 20.

       21.     The allegations in Paragraph 21 constitute legal conclusions to which no

response is required. To the extent a response is required, the allegations are denied.

       22.     The allegations of this paragraph purport to characterize 16 U.S.C. § 742f(a)

which speaks for itself and provides the best evidence of its contents. Any allegations contrary

to the plain language, meaning, and context of the cited statute is denied.

       23.     The allegations of this paragraph purport to characterize the National Wildlife

Refuge System Administration Act of 1966, 16 U.S.C. §§ 668dd-668ee (the “Administration

Act”), as amended by the National Wildlife Refuge System Improvement act of 1997 (the

“Improvement Act”), which speak for themselves and provide the best evidence of their

contents. Any allegations contrary to the plain language, meaning, and context of the cited

statutes are denied.

       24.     The allegations of this paragraph purport to characterize the Administration Act

which speaks for itself and provides the best evidence of its contents. Any allegations contrary

to the plain language, meaning, and context of the cited statute is denied.

       25.     The allegations of this paragraph purport to characterize the Refuge Recreation

Act of 1962, 16 U.S.C. §§ 460k-460k-4 (“Recreation Act”) which speaks for itself and provides

the best evidence of its contents. Any allegations contrary to the plain language, meaning, and

context of the cited statute is denied.

       26.     The allegations of this paragraph purport to characterize the Recreation Act and

the Administration Act, which speak for themselves and provide the best evidence of their



                                                -4-
           Case 1:20-cv-03106-TJK Document 19 Filed 02/08/21 Page 5 of 17




contents. Any allegations contrary to the plain language, meaning, and context of the cited

statutes are denied.

          27.   The allegations of this paragraph purport to characterize the Alaska National

Interest Lands Conservation Act (“ANILCA”), 43 C.F.R. § 36.11, and 43 C.F.R. § 36.42, which

speak for themselves and provide the best evidence of their contents. Any allegations contrary to

the plain language, meaning, and context of the cited statutes are denied.

          28.   The allegations of this paragraph purport to characterize the National

Environmental Policy Act (“NEPA”) and 40 C.F.R. § 1506.6, which speak for themselves and

provide the best evidence of their contents. Any allegations contrary to the plain language,

meaning, and context of the cited statutes are denied.

          29.   The allegations of this paragraph purport to characterize the Administrative

Procedure Act (“APA”) which speaks for itself and provides the best evidence of its contents.

Any allegations contrary to the plain language, meaning, and context of the cited statute is

denied.

          30.   The allegations of this paragraph purport to characterize the APA which speaks

for itself and provides the best evidence of its contents. Any allegations contrary to the plain

language, meaning, and context of the cited statute are denied.

          31.   The allegations of this paragraph purport to characterize the APA which speaks

for itself and provides the best evidence of its contents. Any allegations contrary to the plain

language, meaning, and context of the cited statute are denied.

          32.   Defendants admit the allegations in Paragraph 32.

          33.   Defendants admit the allegations in the first Paragraph of 33. The allegations

in the second sentence of Paragraph 33 constitute legal conclusions to which no response is

                                                -5-
         Case 1:20-cv-03106-TJK Document 19 Filed 02/08/21 Page 6 of 17




required. To the extent a response is required, the allegations are denied. The allegations in

the third sentence of Paragraph 33 purport to characterize the 1998 Comprehensive

Conservation Plan (“1988 CCP”), which speaks for itself and provides the best evidence of

its contents. Any allegations contrary to the plain language, meaning and context of the cited

document is denied.

       34.     Defendants admit the allegations in Paragraph 34.

       35.     Defendants admit the allegations in Paragraph 35.

       36.     Defendants admit the allegations in the first sentence of Paragraph 36. The

allegations in the second sentence of Paragraph 36 purport to characterize the 2011 Proposed

CCP, which speaks for itself and provides the best evidence of its contents. Any allegations

contrary to the plain language, meaning, and context of the cited document are denied.

       37.     The allegations in this paragraph purport to characterize the 2011 Proposed

CCP, which speaks for itself and provides the best evidence of its contents. Any allegations

contrary to the plain language, meaning, and context of the cited document are denied.

       38.     In response to the allegations in the first sentence of Paragraph 38,

Defendants admit that after review of the 2011 Proposed CCP, the Service issued a

revised/final CCP for the ANWR in 2015. The remainder of the allegations in this paragraph

purport to characterize the 2015 CCP, which speaks for itself and provides the best evidence

of its contents. Any allegations contrary to the plain language, meaning, and context of the

cited document are denied.

       39.     The allegations in this paragraph purport to characterize the 2015 CCP, which

speaks for itself and provides the best evidence of its contents. Any allegations contrary to

the plain language, meaning, and context of the cited document are denied.

                                                -6-
           Case 1:20-cv-03106-TJK Document 19 Filed 02/08/21 Page 7 of 17




          40.   Defendants admit the allegations in the first sentence of Paragraph 40. The

allegations in the second sentence of Paragraph 40 are too vague and insufficiently specific to

form a response as to the terms “significant change” and “formal” and on that basis are denied.

          41.   Defendants admit the allegations in the first sentence of Paragraph 41. The

allegations in the second and third sentences of Paragraph 41 purport to characterize

comments received on the 2011 CCP, which speak for themselves and provide the best

evidence of their contents. Any allegations contrary to the plain language, meaning, and

context of the cited documents are denied.

          42.   Defendants admit the allegations in the first paragraph of 42. The allegations in

the second sentence of Paragraph 42 are too vague and insufficiently specific to form a response

as to the terms “request” and “camelid prohibition” and on that basis are denied.

          43.   The allegations in this paragraph purport to characterize the 2015 Record of

Decision, which speaks for itself and provides the best evidence of its contents. Any

allegations contrary to the plain language, meaning, and context of the cited document are

denied.

          44.   The allegations in this paragraph purport to characterize 50 C.F.R. § 71 (the

“Rule”), which speaks for itself and provides the best evidence of its contents. Any

allegations contrary to the plain language, meaning, and context of the cited document are

denied.

          45.   Defendants deny the allegations in Paragraph 45.

          46.   The allegations in the first sentence of Paragraph 46 are too vague and

insufficiently specific to form a response as to the terms “notification,” and “llama user

group” and on that basis are denied. Defendants lack knowledge or information sufficient to

                                                -7-
          Case 1:20-cv-03106-TJK Document 19 Filed 02/08/21 Page 8 of 17




form a belief as to the truth of the factual allegations contained in the second sentence of

Paragraph 46, and on that basis deny the allegations.

        47.     The allegations in the first sentence of Paragraph 47 constitute legal conclusions

to which no response is required. To the extent a response is required, the allegations are denied.

Defendants admit the allegations in the second sentence of Paragraph 47.

        48.     Defendants admit the first and third sentence of Paragraph 48. The allegations in

the second sentence of Paragraph 48 are too vague and insufficiently specific to form a response

as to the terms “COVID related delays” and on that basis are denied.

        49.     The allegations in the first sentence of Paragraph 49 are too vague and

insufficiently specific to form a response as to the terms “llama community” and “numerous” and

on that basis are denied. Defendants admit allegations in the second sentence of Paragraph 49.

Defendants deny the allegations in the third sentence of Paragraph 49.

        50.     Defendants admit the Service held a public hearing on May 13, 2020. Defendants

deny the remaining allegations in Paragraph 50.

        51.     Defendants lack knowledge or information sufficient to form a belief as to the

truth of the factual allegations contained in the first and second sentences of Paragraph 51,

and on that basis deny the allegations. Defendants deny the allegations in the third sentence

of Paragraph 51.

        52.     Defendants lack knowledge or information sufficient to form a belief as to the

truth of the factual allegations contained in Paragraph 52, and on that basis deny the

allegations.

        53.     Defendants deny the allegations in Paragraph 53.



                                                  -8-
           Case 1:20-cv-03106-TJK Document 19 Filed 02/08/21 Page 9 of 17




          54.   Defendants admit the allegations in the first sentence of Paragraph 54. In

response to the allegations in the second sentence of Paragraph 54, Defendants admit that the

Rule prohibits the use of camelids in the ANWR. Defendants deny the remaining allegations

in the second sentence of Paragraph 54.

          55.   Paragraph 55 constitutes legal conclusions to which no response is required.

To the extent a response is required, the allegations are denied.

          56.   Paragraph 56 constitutes legal conclusions to which no response is required.

To the extent a response is required, the allegations are denied.

          57.   Paragraph 57 constitutes legal conclusions to which no response is required.

To the extent a response is required, the allegations are denied.

          58.   The allegations in this paragraph constitute legal conclusions to which no

response is required. To the extent a response is required, the allegations are denied.

          59.   The allegations in this paragraph constitute legal conclusions to which no

response is required. To the extent a response is required, the allegations are denied.

          60.   The allegations in the first sentence of Paragraph 60 are too vague and

insufficiently specific to form a response as to the term “relied primarily” and on that basis

are denied. The allegations in the second sentence of Paragraph 60 are denied. The

allegations in the third sentence of Paragraph 60 purports to characterize certain scientific

studies, which speak for themselves and provide the best evidence of their contents. Any

allegations contrary to the plain language, meaning, and context of the cited documents are

denied.




                                                 -9-
        Case 1:20-cv-03106-TJK Document 19 Filed 02/08/21 Page 10 of 17




       61.     The allegations in this paragraph purports to characterize a scientific study

which speaks for itself and provides the best evidence of its contents. Any allegations

contrary to the plain language, meaning, and context of the cited document are denied.

       62.     The allegations in this paragraph purports to characterize a scientific study

which speaks for itself and provides the best evidence of its contents. Any allegations

contrary to the plain language, meaning, and context of the cited document are denied.

       63.     The allegations in this paragraph purports to characterize a scientific study

which speaks for itself and provides the best evidence of its contents. Any allegations

contrary to the plain language, meaning, and context of the cited document are denied.

       64. The allegations in this paragraph are too vague and insufficiently specific to form

a response as to the terms “serve as the basis,” “highly regarded,” and “rejected the validity”

and on that basis are denied.

       65.     The allegations in this paragraph purport to characterize publications by Dr.

Murray Fowler and Dr. LaRue Johnson which speak for themselves and provide the best

evidence of their contents. Any allegations contrary to the plain language, meaning, and

context of the cited documents are denied.

       66.     The allegations in this paragraph purports to characterize studies by Dr.

William Foreyt which speak for themselves and provide the best evidence of their contents.

Any allegations contrary to the plain language, meaning, and context of the cited documents

are denied.

       67.     Defendants deny the allegations in the first sentence of Paragraph 67. The

allegations in the second sentence of this paragraph are too vague and insufficiently specific



                                               -10-
           Case 1:20-cv-03106-TJK Document 19 Filed 02/08/21 Page 11 of 17




to form a response as to the terms “reference basis” and “minimized” and on that basis are

denied.

          68.   Paragraph 68 constitutes legal conclusions to which no response is required.

To the extent a response is required, the allegations are denied.

          69.   The allegations in this paragraph purports to characterize a scientific study

which speaks for itself and provides the best evidence of its contents. Any allegations

contrary to the plain language, meaning, and context of the cited document are denied.

          70.   Defendants lack knowledge or information sufficient to form a belief as to the

truth of the factual allegations contained in Paragraph 70, and on that basis deny the

allegations.

          71.   Defendants admit the allegations in the second sentence of Paragraph 71. The

remaining allegations in Paragraph 71 purport to characterize a policy statement which

speaks for itself and provides the best evidence of its contents. Any allegations contrary to

the plain language, meaning, and context of the cited document are denied.

          72.   Defendants lack knowledge or information sufficient to form a belief as to the

truth of the factual allegations contained in the first sentence of Paragraph 72, and on that

basis deny the allegations. Defendants deny the allegations in the second sentence of

Paragraph 72.

          73.   The allegations in Paragraph 73 are too vague and insufficiently specific to

form a response as to the terms “consult” and “llama veterinary research community” and on

that basis are denied.

          74.   The allegations in this paragraph purport to characterize the documents on

which the Service relied upon in issuing the Rule, which speak for themselves and provide

                                                -11-
         Case 1:20-cv-03106-TJK Document 19 Filed 02/08/21 Page 12 of 17




the best evidence of their contents. Any allegations contrary to the plain language, meaning,

and context of the cited documents are denied.

       75.     The first sentence of Paragraph 75 purports to characterize Risk Assessments

which speak for themselves and provide the best evidence of their contents. Any allegations

contrary to the plain language, meaning, and context of the cited documents are denied. The

remainder of the allegations in this paragraph constitute legal conclusions to which no

response is required, to the extent a response is required, the allegations are denied.

       76.     Paragraph 76 consists of conclusions of law to which no response is required.

To the extent a response is required, the allegations are denied.

       77.     Paragraph 77 consists of conclusions of law to which no response is required.

To the extent a response is required, the allegations are denied.

       78.     Paragraph 78 consists of conclusions of law to which no response is required.

To the extent a response is required, the allegations are denied.

       79.     Paragraph 79 consists of conclusions of law to which no response is required.

To the extent a response is required, the allegations are denied.

       80.     Paragraph 80 consists of conclusions of law to which no response is required.

To the extent a response is required, the allegations are denied.

       81.     The first sentence of Paragraph 81 consists of conclusions of law to which no

response is required. To the extent a response is required, the allegations are denied. The

second sentence of Paragraph 81 purports to characterize certain scientific documents which

speak for themselves and provide the best evidence of their contents. Any allegations

contrary to the plain language, meaning, and context of the cited documents are denied.



                                                 -12-
         Case 1:20-cv-03106-TJK Document 19 Filed 02/08/21 Page 13 of 17




       82.     Paragraph 82 consists of conclusions of law to which no response is required.

To the extent a response is required, the allegations are denied.

       83.     Paragraph 83 consists of conclusions of law to which no response is required.

To the extent a response is required, the allegations are denied.

       84.     Paragraph 84 consists of conclusions of law to which no response is required.

To the extent a response is required, the allegations are denied.

       85.     Paragraph 85 purports to characterize the Rule and comments on the Rule,

which speak for themselves and provide the best evidence of their contents. Any allegations

contrary to the plain language, meaning, and context of the cited documents are denied.

       86.     Defendants lack knowledge or information sufficient to form a belief as to the

truth of the factual allegations contained in Paragraph 86, and on that basis deny the

allegations.

       87.     Paragraph 87 consists of conclusions of law to which no response is required.

To the extent a response is required, the allegations are denied.

       88.     Defendants incorporate by reference their responses to Paragraphs 1 through

87, above.

       89.     Paragraph 89 consists of conclusions of law to which no response is required.

To the extent a response is required, the allegations are denied.

       90.     Paragraph 90 consists of conclusions of law to which no response is required.

To the extent a response is required, the allegations are denied. Defendants deny any

violations of law.




                                                -13-
        Case 1:20-cv-03106-TJK Document 19 Filed 02/08/21 Page 14 of 17




       91.     Paragraph 91 consists of conclusions of law to which no response is required.

To the extent a response is required, the allegations are denied. Defendants deny any

violations of law.

       92.     Paragraph 92 consists of conclusions of law to which no response is required.

To the extent a response is required, the allegations are denied. Defendants deny any

violations of law.

       93.     Defendants incorporate by reference their responses to Paragraphs 1 through

92, above.

       94.     Paragraph 94 consists of conclusions of law to which no response is required.

To the extent a response is required, the allegations are denied.

       95.     Paragraph 95 consists of conclusions of law to which no response is required.

To the extent a response is required, the allegations are denied. Defendants deny any

violations of law.

       96.     Paragraph 96 consists of conclusions of law to which no response is required.

To the extent a response is required, the allegations are denied. Defendants deny any

violations of law.

       97.     Paragraph 97 consists of conclusions of law to which no response is required.

To the extent a response is required, the allegations are denied. Defendants deny any

violations of law.

       98.     Paragraph 98 consists of conclusions of law to which no response is required.

To the extent a response is required, the allegations are denied. Defendants deny any

violations of law.



                                                -14-
        Case 1:20-cv-03106-TJK Document 19 Filed 02/08/21 Page 15 of 17




       99.     Paragraph 99 consists of conclusions of law to which no response is required.

To the extent a response is required, the allegations are denied. Defendants deny any

violations of law.

       100.    Paragraph 100 consists of conclusions of law to which no response is

required. To the extent a response is required, the allegations are denied. Defendants deny

any violations of law.

       101.    Paragraph 101 consists of conclusions of law to which no response is

required. To the extent a response is required, the allegations are denied. Defendants deny

any violations of law.

       102.    Paragraph 102 consists of conclusions of law to which no response is

required. To the extent a response is required, the allegations are denied. Defendants deny

any violations of law.

       103.    Defendants incorporate by reference their responses to Paragraphs 1 through

102, above.

       104.    Paragraph 104 consists of conclusions of law to which no response is

required. To the extent a response is required, the allegations are denied.

       105.    Paragraph 105 consists of Plaintiffs’ characterization of their claims to which

no response is required. To the extent a response is required, the allegations are denied.

       106.    Paragraph 106 purports to characterize the 43 C.F.R. § 36.11(a), which speaks

for itself and provides the best evidence of its contents. Any allegations contrary to the plain

language, meaning, and context of the cited regulation are denied.




                                                -15-
         Case 1:20-cv-03106-TJK Document 19 Filed 02/08/21 Page 16 of 17




        107.    Paragraph 107 purports to characterize the 43 C.F.R. § 36.11(h)(1), which

speaks for itself and provides the best evidence of its contents. Any allegations contrary to

the plain language, meaning, and context of the cited regulation are denied.

        108.    Paragraph 108 consists of conclusions of law to which no response is

required. To the extent a response is required, the allegations are denied.

        109.    Paragraph 109 purports to characterize the 43 C.F.R. § 36.11(ii)(3), which

speaks for itself and provides the best evidence of its contents. Any allegations contrary to

the plain language, meaning, and context of the cited regulation are denied.

        110.    Defendants deny the allegations in Paragraph 110.

        111.    Defendants deny the allegations in Paragraph 111.

        112.    Defendants incorporate by reference their responses to Paragraphs 1 through

111, above.

        113.    Paragraph 113 consists of conclusions of law to which no response is

required. To the extent a response is required, the allegations are denied.

        114.    Paragraph 114 consists of Plaintiffs’ characterizations of their claims to which

no response is required. To the extent a response is required, the allegations are denied.

        115.    Defendants deny the allegations in Paragraph 115.

        116.    Defendants deny the allegations in Paragraph 116.

                                    PRAYERS FOR RELIEF

        The remainder of the Complaint constitutes Plaintiffs’ request for relief, to which no

response is required. To the extent a response may be deemed required, Defendants deny that

Plaintiffs are entitled to the relief sought or to any form of relief.



                                                  -16-
        Case 1:20-cv-03106-TJK Document 19 Filed 02/08/21 Page 17 of 17




                                     GENERAL DENIAL

       Defendants deny any allegations of the Complaint, whether express or implied, that

are not specifically admitted, denied, or qualified herein.

                                AFFIRMATIVE DEFENSES

       1. The Court may lack subject matter jurisdiction over Plaintiffs’ claim.

       2. Plaintiffs may lack standing.

       3. Plaintiffs fail to state a claim upon which relief may be granted.




February 8, 2021                                       Respectfully submitted,


                                                       JEAN E. WILLIAMS
                                                       Acting Assistant Attorney General
                                                       Environment & Natural Resources Division

                                                       By /s/ Jessica M. Held
                                                       Jessica M. Held
                                                       United States Department of Justice
                                                       Environment & Natural Resources Division
                                                       Natural Resources Section
                                                       P.O. Box 7611
                                                       Washington, D.C. 20044-7611
                                                       Tel: (202) 305-0575
                                                       Fax: (202) 305-0506
                                                       E-mail: Jessica.Held@usdoj.gov

                                                       Attorneys for the United States




                                                -17-
